—Appeal by Lazer Electrical Corporation from a judgment of the Supreme Court, Queens County (Golar, J.), entered February 25, 1997, and two orders of the same court, dated April 14, 1997, and April 15, 1997, respectively.
Ordered that the judgment is affirmed for reasons stated by Justice Golar in his memorandum decision at the Supreme Court, dated January 28, 1997; and it is further,
Ordered that the orders are affirmed for reasons stated by Justice Golar at the Supreme Court; and it is further,
Ordered that the petitioner is awarded one bill of costs. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.